NOT RECOMMENDED FOR PUBLICATION
                               File Name: 19a0173n.06

                                           No. 18-3029


                          UNITED STATES COURT OF APPEALS                               FILED
                               FOR THE SIXTH CIRCUIT                              Apr 03, 2019
                                                                             DEBORAH S. HUNT, Clerk
 UNITED STATES OF AMERICA,                               )
                                                         )
        Plaintiff-Appellee,                              )
                                                         )       ON APPEAL FROM THE
 v.                                                      )       UNITED STATES DISTRICT
                                                         )       COURT     FOR      THE
 LORENZO YOUNG,                                          )       NORTHERN DISTRICT OF
                                                         )       OHIO
        Defendant-Appellant.                             )
                                                         )                  OPINION
                                                         )


       BEFORE:         CLAY, GRIFFIN, and STRANCH, Circuit Judges.

       JANE B. STRANCH, Circuit Judge. Lorenzo Young was convicted after a jury trial of

eight counts relating to the sex trafficking of minors and sentenced to life imprisonment. On

appeal, he challenges only the substantive reasonableness of his sentence. Because he has failed

to rebut the presumption that his within-Guidelines sentence was reasonable, we AFFIRM.

                                     I.   BACKGROUND

       Young was convicted of one count of conspiracy to engage in sex trafficking of minors,

two counts of transportation of a minor with intent to engage in prostitution, three counts of sex

trafficking of a minor, one count of conspiracy to obstruct a sex trafficking investigation, and one

count of child exploitation enterprise. The evidence at trial was that, together with several co-

conspirators, he procured commercial sex clients for two minors—14-year-old “A.S.” and 16-year-

old “S.S.” After Young was arrested, he directed his girlfriend—who was also a member of this
No. 18-3029, United States v. Young


conspiracy—to tell S.S. and her sister not to cooperate with law enforcement. As well, Young and

his mother directed witnesses to delete evidence.

       In the presentence report, the United States Probation Office calculated Young’s offense

level as 54 and his criminal history category as VI. Because the maximum offense level under the

Guidelines is 43, his offense level was lowered to 43. See USSG Ch. 5, Pt. A, comment. (n.2).

His advisory Guidelines range was life imprisonment. Young did not object to these calculations.

       At sentencing, defense counsel argued that Young was not involved in “grooming” A.S. or

S.S., and that he did not deserve a sentence of life imprisonment because he was not the “worst of

the worst.” Young then stated on his own behalf that a full picture of him had not been presented

to the court; he was also “a devoted father” and a “hard worker.” He continued: “Everybody

looked at me as a monster when . . . all I really did was . . . look[] out for somebody who called

out for help.” Upon questioning from the court, Young confirmed that he believed he had helped

one of the victims in this case by “tr[ying] to get her involved with somebody who could help her

get some money.” The district court sentenced Young to life imprisonment. This timely appeal

followed.

                                       II.   ANALYSIS

       Young does not raise any issues relating to his conviction and concedes that his sentence

is procedurally reasonable. He argues only that his sentence of life imprisonment is substantively

unreasonable because this sentence is substantially longer than the sentence given to his co-

defendants and he is not the worst of the worst offenders.

       We review the substantive reasonableness of sentences “under an abuse-of-discretion

standard.” Gall v. United States, 552 U.S. 38, 51 (2007). In this circuit, within-Guidelines

sentences are afforded a “presumption of reasonableness.” United States v. Vonner, 516 F.3d 382,

389–90 (6th Cir. 2008) (en banc). Though this presumption is rebuttable, “[a] defendant who


                                               -2-
No. 18-3029, United States v. Young


challenges a within-Guidelines sentence bears no small burden.” United States v. Massey, 663
F.3d 852, 860 (6th Cir. 2011) (citation and internal quotation marks omitted).

        Young’s first argument for the substantive unreasonableness of his sentence fails because

18 U.S.C. § 3553(a)(6) “is not concerned with disparities between one individual’s sentence and

another individual’s sentence, despite the fact that the two are co-defendants.” United States v.

Simmons, 501 F.3d 620, 623 (6th Cir. 2007). Certainly, a sentencing judge “may exercise his or

her discretion and determine a defendant’s sentence in light of a co-defendant’s sentence.” Id. at

624. But, although this may be the best practice, a district court is not required to do so. “Instead,

§ 3553(a)(6) is there to ensure nationally uniform sentences among like offenders . . . .” Id. And

Young provides no reason to believe that his sentence is harsher than the national average for those

convicted of similar crimes. That Young’s co-conspirators received lesser sentences—based on

their respective roles in the offense and guilty pleas—provides no basis for reversal of his sentence.

       Young’s second argument—that he is not the worst of the worst—fares no better. He is

right that life imprisonment is an extrordinarily harsh sentence, given to only a small percentage

of individuals convicted of federal crimes. Indeed, a sentence of life without parole foresakes

entirely the ideal of rehabilitation, which is one of the factors the district court must consider in

setting a sentence. See 18 U.S.C. § 3553(a)(2)(D). Young argues that “a term less than life would

be appropriate and not demeaning to the serious nature of the crimes committed.” But that a shorter

sentence may have been within the district court’s discretion does not mean that the actual sentence

was an abuse of discretion. After sitting through the trial and considering the pertinent sentencing

factors, the court determined that imposing a sentence within the Guidelines range was appropriate

given Young’s offense conduct, criminal history, and “lack of remorse.” On this record, we see

no reason to second-guess that conclusion.




                                                 -3-
No. 18-3029, United States v. Young


                                  III.   CONCLUSION

       Because Young has failed to rebut the presumption that his within-Guidelines sentence was

substantively reasonable, we AFFIRM his sentence.




                                              -4-